EXHIBIT 99.2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDEDJUNE 30, 2011 The following discussion and analysis of the operations, results and financial position of Levon Resources Ltd. (the “Company” or “Levon”) should be read in conjunction with the Company’s unaudited interim financial statements for the three months ended June 30, 2011 and the audited financial statements for the year ended March 31, 2011 and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated September 23, 2011 and discloses specified information up to that date. Levon is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with International Financial Reporting Standards (“IFRS”) and unless otherwise cited, references to dollar amounts are Canadian dollars. Previously, the Company prepared its interim and annual consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). The Company’s 2011 comparatives in this MD&A have been presented in accordance with IFRS. Throughout this report we refer to “Levon”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Levon Resources Ltd.We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com. Business Description Levon is an exploration stage public company listed on the TSX Venture Exchange under the symbol LVN and on the Frankfurt Stock Exchange under the symbol L09. The Company is a reporting issuer in each of the Provinces of Canada, except Quebec, and its international ISIN number is CA 5279011020. The Company’s principal business activities are the exploration and development of natural resource properties. At this time, the Company has no operating revenues, and does not anticipate any operating revenues until the Company is able to find, acquire, place in production and operate a mine. Historically, the Company has raised funds through equity financing and the exercise of options and warrants to fund its operations. Overall Performance As at June 30, 2011, the Company had working capital of $66,913,901 as compared to working capital of $19,608,972 atMarch 31,2011. The Company recorded a net loss of $3,879,994 for the three months ended June 30, 2011 as compared to $1,390,913 for the three months ended June 30, 2010. The Company had higher general and administrative expenses for the three months ended June 30, 2011, primarily attributable to the increase in exploration expenses and an increase in consulting and management fees. On March 25, 2011, the Company acquired all of the shares of VHV pursuant to a court-approved plan of arrangement (the “Arrangement”).Prior to the Arrangement, VHV was a Canadian based precious and base metal exploration company with projects located in Mexico, British Columbia and Yukon. Prior to the Arrangement, VHV owned 49% of the Cordero Property and the Company held the remaining 51% interest.As consideration for the Company’s acquisition of VHV’s 49% interest in the Cordero Property, together with VHV’s cash assets, VHV shareholders received one Common Share of the Corporation and 0.125 of a share of a new exploration company, Bearing Resources Ltd. (“Bearing”).In connection with the Arrangement, all of VHV’s exploration assets other than the Cordero Property and the Perla property were transferred to Bearing, as well as $1,800,000 in cash.Upon the Arrangement becoming effective, former VHV shareholders were issued an aggregate of 73,322,636 Common Shares, representing approximately 43% of the issued and outstanding Common Shares of the Company on a fully-diluted basis, and 100% of the shares of Bearing.The acquisition consolidates Levon ownership of the Cordero project to 100%. Exploration Cordero Silver, Gold, Zinc, Lead Project, Mexico The Company’s wholly owned Cordero-Sanson Property (“Cordero”) is located 35 km northeast of the town of Hidalgo Del Parral, in the state of Chihuahua in north central Mexico.In February of 2009, the Company commenced field work on the Cordero project exploring for large scale, bulk tonnage, porphyry type Ag, Au, Zn, Pb deposits, a number of which have been recently discovered in similar geologic settings in north central Mexico (Penasquito, Pitarrilla, Camino Rojo and others). The Cordero property consists of contiguous staked and optioned mining claims that now total about 20,400 hectares.The land parcel covers a Porfido Norte Belt and the Cordero Porphyry Belt 10 km to the south and the Perla Felsic Dome recently staked 5 km to the south of the Cordero land position. LEVON RESOURCES LTD. 1 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDEDJUNE 30, 2011 Three Phases of exploration drilling (73,000 m core) has been completed, which focused entirely within a central part of the Cordero Porphyry Belt.The Cordero Porphyry Belt is defined through 15 km of strike with widths from 3-5 km, by six mineralized intrusive centers.Three bulk tonnage Ag, Au, Zn, Pb discoveries have been made and grid drilled within two of the six intrusive centers.The discoveries include, from southwest to northeast, the Pozo de Plata Diatreme, the Josefina Mine Zone and the Cordero Porphyry Zone.The Diatreme mineralization appears to be gradational into the Cordero Porphyry Zone through the Josefina Mine Zone.E Phase 3 drill results through hole C11-160 (160 total core holes) were sufficient to calculate the first NI 43-101 resource, which was calculated by International Mining Consultants (IMC), Tucson, Arizona and published June 21, 2011. Thefirst NI 43-101 compliant bulk tonnage mineral resource for the Company's wholly owned Cordero Project located 35 km northeast of Hidalgo Del Parral, Chihuahua, Mexico. The resource was completed by Independent Mining Consultants (IMC) in collaboration with M3 Engineering and Technology (M3), both of Tucson, AZ. The mineral resource estimate is within an entire open pit geometry, with a preliminary waste to mineral resource strip ratio of 1.7:1 using a base case USD $6/tonne (T) net smelter return (NSR) cutoff. IMC estimates the mineral resource contains: · An indicated resource of521.6 million tonnes (MT)containing:310.9 million ounces (Moz) silver, 0.908 Moz gold, 5.3 billion pounds (Blbs) zinc, 2.9 Blbs lead. · An inferred resource of200.9 MTcontaining:139.9 Moz silver, 0.229 Moz gold, 2.2 Blbs zinc, 1.2 Blbs lead. Using a USD $15 NSR cutoff, a subset of the total Mineral Resource within the open pit geometry includes: · An indicated resource of170.7 MTcontaining:173.9 Moz silver, 0.466 Moz gold, 2.7 Blbs zinc, 1.7 Blbs lead. · An inferred resource of65.5 MTcontaining:88.4 Moz silver, 0.094 Moz Au, 1.2 Blbs zinc, 0.7 Blbs lead. Table 1 provides a summary of the mineral resource at various cutoffs. The mineral resource is based on the assays from 160 core holes as of June 1, 2011. An ordinary kriged block model was developed from the drill hole assay data by IMC. The mineral resource is within a floating cone, open pit geometry. As reported previously (news release of January 13, 2011), M3 has been retained by Levon to complete a preliminary economic assessment (PEA) in Q3, 2011. IMC and M3 drew on the initial metallurgical bench scale test results, which have been completed for the PEA, to calculate the NSR cutoffs (Table 1). The NSR values reflect the value of the metals recovered after applying estimated milling and smelting recoveries, transportation, smelting, and refining charges. The base case metal prices used for NSR values are USD $25 per ounce silver, USD $1200 per ounce gold, USD $1.00 per pound zinc and USD $1.00 per pound lead. The mill recoveries, metal distribution, smelting charges, and transportation charges used by IMC are conservative estimates provided by M3 based on best available information, and the estimates will be refined and updated for the upcoming PEA. LEVON RESOURCES LTD. 2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDEDJUNE 30, 2011 The mineral resource (Table 1) includes the Pozo de Plata Diatreme, the Josefina Mine Zone, and the Cordero Porphyry Zone discoveries. The three discoveries remain open to expansion as delineation core drilling continues.The resource has yet to be closed off and requires delineation drilling to determine its geometric limits the ultimate geometry of the mineralization. Table 1: Cordero Mineral Resource; IMC ordinary kriged block model using core drilling through hole C11-160 Pozo de Plata Area (Includes Josefina) Porphyry Zone Combined Areas NSRCutoff, $/T Resource Class Million Tonnes Ag, g/T Au, g/T Zn, % Pb, % Million Tonnes Ag, g/T Au, g/T Zn, % Pb, % Million Tonnes Ag, g/T Au, g/T Zn, % Pb, % Indicated Inferred 293.23 32.44 20.04 19.54 228.33 168.41 16.61 22.07 521.56 200.85 18.54 21.66 Indicated Inferred 188.89 21.91 25.59 24.17 126.21 168.41 22.13 22.07 315.11 190.32 24.20 22.31 Indicated Inferred 107.99 12.90 32.98 30.54 62.73 52.59 29.44 44.81 170.72 65.48 31.68 42.00 Indicated Inferred 39.75 39.66 34.63 35.47 36.73 56.19 100.14 42.06 38.71 53.60 Metal Price Mill Recovery Pb Conc. Zn conc. Silver $ 25.00/oz 60
